Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13 , 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Recitation of consisting of a matrix and phosphor particles is not supported. Applicant does not have support for consisting or closed group limitation.
Applicant is reminded absent of evidence is not evidence of absence. Applicant try to preclude specific element is unsupported by the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the Same type” is unclear and also lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (JP 2004071357 cited in ids on 4/1/2020) in view of  Kim (8084934).
a.	As to claims 1 and 7-11 Morioka teaches A wavelength conversion member comprising: a first wavelength conversion layer containing a phosphor (13); and a second wavelength conversion layer formed on a surface of the first wavelength conversion layer and containing phosphor nanoparticles (14 or 15). Morioka further teaches and a light source capable of irradiating the wavelength conversion member with excitation light.
Applicant uses the phrase phosphor vs phosphor nanoparticles. Phosphor nanoparticles are phosphors thus 6a is a phosphor. However the disclosure presents phosphor is the context of large diameter particles. Specifically claim 2 cites the phosphor as particle with a diameter of 1 micron or more .
Morioka does not teach large diameter phosphors of a diameter of 1 micron or greater
Kim teaches it was known to mix conventional phosphors (phosphors with diameters of 1 micron or greater) with quantum dot/nanoparticle phosphors. Further conventional phosphors are cheaper to produce. Further still applicant has shown no unexpected results for requiring the first phosphor to be 1 micron or greater in diameter.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to replace 5a with a conventional phosphor with a diameter of 1 micron or greater.
One would have been so motivated to decrease cost while substantially maintaining excellent color properties while reducing the cost to manufacture.
Morioka does not teach wherein the first and second wavelength conversion layer comprises a matrix made of an inorganic material and the phosphor nanoparticles dispersed in the matrix specifically glass.
However optical glass binders were known and conventionally used at the time of filing for good optical properties and heat stability.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the matrix of the first and second conversion layer as a glass.
One would have been so motivated to provide good optical properties and excellent thermal properties for the device.
As to other elements taught they may or may not be included but Kim does not explicitly state they are there so it is consisting.

b.	As to claim 3, Morioka does not explicitly teach wherein the phosphor nanoparticles have an average particle diameter of 10 to 400 nm.
However nanoparticle phosphors were known and used with an average diameter of 10 to 400 nm.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the nanoparticle phosphor with a average diameter of 10 to 400 nm to provide a cost benefit for using conventional phosphors.
c.	As to claim 4 Morioka does not explicitly teach wherein a concentration of the phosphor nanoparticles in the second wavelength conversion layer is 5 to 40% by mass.
However, such concentrations were known and applicant has not shown any unexpected results for the concentration.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide wherein a concentration of the phosphor nanoparticles in the second wavelength conversion layer is 5 to 40% by mass, to optimize the overall color as well as the amount of light converted since the percentage will define how frequently the light emitted from the lower areas is converted.
d.	As to claim 5 and 6 Morioka does not explicitly teach wherein the second wavelength conversion layer 34has a thickness of 0.01 to 1 mm and wherein the second wavelength conversion layer has a thickness equal to or larger than a thickness of the first wavelength conversion layer.
However applicant shows no unexpected results for the thickness,
Further equal thickness phosphor layer are known and thicknesses of 0.1 to 1mm were known.
Thus it would have been obvious to one of ordinary in the art to provide the phosphor layer with equal thickness each at a thickness of 0.1 to 1mm to optimize the conversion ability of the layers.
e.	As to claims 18 and 19 as to the specifics of the color of light. Morioka nor Kim teach The wavelength conversion member according to claim 1, wherein the phosphor particles contained in the first wavelength conversion layer are phosphor particles capable of absorbing a blue excitation light to emit a yellow fluorescence or wherein the phosphor particles contained in the first wavelength conversion layer and the phosphor nanoparticles in the second wavelength conversion layer are the same type.
However light color is subjective just light color in general. For example the examiner like a yellowish light color similar to incandescent bulbs used as a child while someone else might prefer more redish in color or another purplish. Thus the specifics of each layer is dependent on the desired color desired. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to  provide The wavelength conversion member according to claim 1, wherein the phosphor particles contained in the first wavelength conversion layer are phosphor particles capable of absorbing a blue excitation light to emit a yellow fluorescence or wherein the phosphor particles contained in the first wavelength conversion layer and the phosphor nanoparticles in the second wavelength conversion layer are the same type, to provide a desired color of light dependent on the desires of those purchasing the light.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant argument that Kim teaches a combination nanocrystal which precludes a red conventional phosphors. While Kim acknowledges that the red phosphor is not great at light emission they were known at the time. As the examiner stated one could use the conventional to reduce cost. As to other elements taught they may or may not be included but Kim does not explicitly state they are there so it is consisting. Further applicant does not have support for consisting. Just because applicant does not positively state there are other element is not a showing one can preclude other element the disclosure only recited comprising. Applicant points to paragraph 30 paragraph 30 does not limit the structure to consisting. I states 
The first wavelength conversion layer 1 includes: a matrix made, for example, of an inorganic material; and phosphor particles dispersed in the matrix. Specifically, the first wavelength conversion layer 1 is made of a phosphor glass containing: a glass matrix; and phosphor particles la dispersed in the glass matrix. 
Made for example , of is still comprising. A new 112 a is provided herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896